Citation Nr: 1433183	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-27 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, including ulcers.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2006 and January 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran has not responded to the request to clarify that he wanted a hearing before the Board.  Therefore, the Veteran will proceed accordingly.

In September 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a gastrointestinal disorder, to include ulcers, at any time since filing his claim for compensation.


CONCLUSION OF LAW

The Veteran's gastrointestinal disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters dated in March 2006 and September 2007.  The Veteran was notified of the evidence needed to substantiate a claim for direct service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was also notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

In accordance with remand directives, a VA examination was conducted in November 2013; the record does not reflect, and the Veteran has not argued, that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.





Principles of Service Connection

A Veteran is entitled to VA disability compensation, that is, service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131. 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  If the evidence is not credible, the evidence has no probative value.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran asserts that his claimed gastrointestinal disorder, including ulcers, is due to his active duty service.

Service treatment records are silent for any complaints, treatment or diagnosis of gastrointestinal problems.

Post service VA treatment records indicate treatment for peptic ulcers in 1999.  

The Veteran was afforded a VA stomach and duodenal examination in November 2013.  The Veteran stated that he was told in 1999 that he had an ulcer, but was unclear regarding the circumstances and treatment.  The examiner noted that there was no continuous medication taken for the condition.  The examiner found no signs or symptoms due to stomach or duodenum conditions.  X-rays revealed normal bowel gas patterns and no evidence of bowel obstruction.  The examiner concluded that there was no current pathology and no diagnosis was provided.  A review of the entire claims file was reported.  

Although the Veteran as a lay person is competent to describe gastrointestinal symptoms, a gastrointestinal disability is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim. 

The Veteran has not submitted evidence of a medical diagnosis of a gastrointestinal disorder, including ulcers, at any time since the claim was filed or evidence of the diagnosis of gastrointestinal disorder, including ulcers, by a medical professional. 

The opinion from the November 2013 examiner is persuasive evidence against the claim. The VA examiner found no medical evidence by clinical finding, to include x-rays, to support a conclusion that the Veteran has a gastrointestinal disorder.

Based on a review of the evidence, the Board concludes that service connection for a gastrointestinal disorder, to include uclers, is not warranted.  A gastrointestinal disorder or signs and symptoms opined to be associated with a chronic gastrointestinal disorder have not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Here, there is no competent medical evidence reflective of a gastrointestinal disorder at any time during the appeal period.  Without competent evidence that the Veteran has a current gastrointestinal disorder, to include ulcers, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved, and service connection is not warranted.



ORDER

Entitlement to service connection for a gastrointestinal disorder, including ulcers, is denied. 


REMAND

The Veteran has variously diagnosed psychiatric disabilities.  In a May 2005 VA Health Care for Homeless Veteran's Clinical Assessment, the Veteran was diagnosed with psychosis, NOS and polysubstance dependence.  A September 2007 mental health note from the Alabama Department of Corrections shows that the Veteran was diagnosed with a dysthymic disorder.

The Veteran underwent November 2013 VA PTSD examination.  The Veteran was diagnosed with alcohol dependence and was assigned a GAF score of 50.  The examiner noted symptoms of depressed mood and disturbances of motivation and mood.  

In a December 2013 addendum, the November 2013 VA examiner stated that the Veteran's current symptoms of depressed mood or disturbances of mood and motivation were less likely than not related to events in service.

Although he was previously afforded a VA examination, the record remains unclear as to the appropriate diagnosis for the Veteran's psychiatric disorder or disorders. The November 2013 VA examiner noted that the Veteran's psychiatric symptoms did not meet the diagnostic criteria for PTSD as an Axis I diagnosis.  However, the medical evidence of record reflects that the Veteran has been diagnosed with other psychiatric disorders during the pendency of the claim.  The various psychiatric diagnoses must be reconciled.

In view of the unsettled evidence regarding a current diagnosis and the lack of a definitive medical opinion as to the possible relationship between a psychiatric disorder and the Veteran's active duty service, he should be scheduled for another VA psychiatric examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently identified psychiatric disorder had its onset during service; or is otherwise etiologically related to the Veteran's service.

If the examiner finds that there is no current diagnosis of psychosis, NOS and dysthymic disorder, an explanation must be provided.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


